Order entered December 16, 2013




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-13-01252-CV

                              NATHAN WEILBACHER, Appellant

                                                   V.

                                  MELODIE CRAFT, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 13-06130-J

                                               ORDER
       We GRANT appellant’s December 10, 2013 unopposed third motion for an extension of

time to file his brief. We ORDER the brief tendered to this Court by appellant on December 13,

2013 filed as of the date of this order.

                                                          /s/   ADA BROWN
                                                                JUSTICE